petition for a writ of habeas corpus filed in the district court in the first
                 instance.' NRS 34.724(2)(b); NRS 34.738(1). Accordingly, we
                             ORDER the petition DENIED.




                                                                                     C.J.




                                                     Pickering


                                                                                     J.
                                                     Pa raguirre


                 cc:   Chief Judge, Eighth Judicial District Court
                       Hon. Kathy A. Hardcastle, Senior Judge
                       Hon. Michael Villani, District Judge
                       Steven Samuel Braunstein
                       Attorney General/Carson City
                       Eighth District Court Clerk




                       'We express no opinion as to whether petitioner could meet the
                 procedural requirements of NRS chapter 34.



SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    e